Citation Nr: 1511195	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to basic eligibility for accrued benefits.  

2. Entitlement to withheld benefits due and payable to the Veteran's estate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and her brother-in-law


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  He died in January 2010.  The Appellant claims as his child.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin which denied basic eligibility to accrued benefits.  However, the appellant's claim essentially concerns benefit payments that were withheld during the Veteran's lifetime. As will be discussed in greater detail below, these benefits may be payable to the Veteran's estate pursuant to 38 U.S.C.A. § 5502(d) (West 2002). As this theory of entitlement is unrelated to the issue of basic eligibility for accrued benefits, the Board has recharacterized the issues as reflected on the title page. Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript from that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Appellant explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  Apart from the videoconference hearing transcript, no additional, pertinent evidence has been added to the record.  


FINDINGS OF FACT

1. The Veteran died in January 2010.  

 2. The Appellant was born in February 1950.  
 
3. The Appellant attained the age of 18 in February 1968.  
 
4. The Appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical defect prior to and at the age of 18.  


CONCLUSIONS OF LAW

The criteria for basic eligibility to accrued benefits, as a child of the Veteran, have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  These requirements have been met in this case.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Appellant in December 2010, June 2011, February 2012, and April 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  The case was most recently readjudicated in the November 2012 statement of the case (SOC).  

VA fulfilled its duty to assist the Appellant in obtaining identified and available evidence needed to substantiate the claim.  There is no evidence that additional records have yet to be requested.  There is no indication that there are any outstanding records relevant to these questions, and there is no reasonable possibility that additional assistance, to include a medical examination, would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a).  

The Board will therefore proceed to the merits of the appeal.  

Analysis

The Appellant, the deceased Veteran's daughter, filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child (VA Form 21-534), in April 2011.  

In order to be eligible for any of the benefits sought, the Appellant must be the child of the Veteran.  See 38 U.S.C.A. § 1310(a) (VA shall pay dependency and indemnity compensation to "children" of a veteran in certain circumstances); 38 U.S.C.A. § 1318 (VA shall pay dependency and indemnity compensation to "children" of veteran in certain circumstances); 38 U.S.C.A. § 1542 (VA shall pay pension to "child" of deceased veteran in certain circumstances); 38 U.S.C.A. § 5121(a)(2)(B) (VA shall pay accrued benefits to "children" of veterans in certain circumstances).  

In order to be considered a "child" for purposes of any of the above benefits, a person must be unmarried and must be under the age of eighteen years; or, before attaining the age of eighteen years, became permanently incapable of self-support; or, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The person must also be a legitimate child, a legally adopted child, a stepchild who is a member of the Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  Id.  

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration, to include whether a claimant was earning his or her own support.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not considered controlling.  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  

There is no evidence or argument that the Appellant, who was born in 1950, was permanently incapable of self-support on her eighteenth birthday.  Further, the Appellant has not contended that she was a helpless child before the age of 18.  

None of the Appellant's statements indicate that there were any mental or physical defects that did, or could have, rendered her incapable of self-support at the time of her eighteenth birthday.  

As the Appellant has not met the threshold criteria of showing that she was incapable of self-support on his eighteenth birthday, she is not a child within the meaning of that term as defined in the applicable law and regulations.  The Appellant's claim for accrued benefits must therefore be denied as a matter of law because she is not a an unmarried child of the Veteran who became permanently incapable of self-support prior to attaining 18 years of age, or an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the Veteran's death, and thus has not met the basic eligibility requirements for these benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

One matter in this case is clear and for the sake of the Appellant, is included here: The Appellant's relationship to the Veteran (non-dependent child) and her status as his legal guardian/fiduciary does not give her standing to obtain payment of accrued benefits.  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have repeatedly affirmed VA denials of accrued-benefits claims by persons other than those listed in the statute and regulation.  See Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet. App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Morris v. Shinseki, 26 Vet. App. 494 (2014) (status as deceased veteran's brother, which is not one of the categories of persons listed in section 5121(a), made appellant ineligible for accrued benefits due and unpaid).  

As the evidence does not in any way suggest that the Appellant has at any time pertinent to the present appeal qualified as a "child" of the Veteran, she may recover only so much of the accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with the Veteran's last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).  In this regard, she has regularly indicated that last expenses were paid out of the Veteran's estate and not paid by her personally. Thus, reimbursement is not warranted. 


ORDER

Entitlement to basic eligibility for accrued benefits is denied.  


REMAND

The Appellant, the deceased Veteran's daughter, filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child (VA Form 21-534), in April 2011.  However, in an accompanying statement, she indicated that she was applying for benefits due to the Veteran, to settle his estate.  She noted that the Veteran was awarded 100 percent disability on July 31, 2009, and that the increased monthly benefits, beginning on August 1, 2009 to November 30, 2009, were withheld until a fiduciary was appointed.  She noted that the Veteran passed away on January 29, 2010, before a fiduciary was appointed, and an increased amount was included in a December 2009 check.  She further noted that the money the Veteran received for January 2010, along with all other overpayments was paid in full.  She indicated that according to the information she received, $2,632.00 was withheld for four months, totaling $10,528.00.  See also June 2013  VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601).  

During her hearing testimony, the Appellant reiterated this claim, and added that there were a number of expenses incurred by the estate related to her father's upkeep prior to his death.  Subsequently, she submitted records corroborating this assertion.  38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. § 3.1000(a)(5); June 2014 itemized list. 

As discussed above, the appellant is not eligible to receive accrued benefits on the basis of being the Veteran's helpless child. However, 38 U.S.C.A. § 5502 states that, if benefits which are due and payable to an incompetent veteran because of the failure of a fiduciary to file an account, those benefits may be held in the U.S. Treasury to the credit of the veteran, and, upon the death of the incompetent veteran, may be paid to the personal representative of his or her estate, except if the Veteran's estate would escheat to the state or if payment to the estate is otherwise prohibited by law. 38 U.S.C.A. § 5502(d). 

The December 2010 administrative decision denying basic eligibility to accrued benefits did not adequately address any contentions concerning reimbursement of benefits withheld from the Veteran during his lifetime. On remand, appropriate adjudication and notification action should be taken under VCAA. 



Accordingly, the case is REMANDED for the following action:
 
1. Issue to the appellant a VCAA notice letter pertaining to the issue of entitlement to withheld benefits potentially due and payable to the Veteran's estate. In so doing, inform the appellant of the provisions of 38 U.S.C.A. § 5502(d). 

2. Then, adjudicate the claim in light of the provisions of 38 U.S.C.A. § 5502(d) . If the benefit remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

 The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


